Citation Nr: 1810492	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  13-34 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for glaucoma and non-ocular headache.


REPRESENTATION

Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel

INTRODUCTION

The Veteran served on active duty from December 1981 to November 1988 and from January 2007 to March 2007.  The Veteran had additional service in the Army National Guard, the Army Reserve, and the Air National Guard until December 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the VA RO.


FINDING OF FACT

The Veteran's glaucoma with a non-ocular headache is etiologically related to her active duty service.


CONCLUSION OF LAW

The criteria for service connection for glaucoma with a non-ocular headache have been met. 38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has granted the Veteran's claim of entitlement to service connection for glaucoma with a non-ocular headache.  As such, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 is moot with respect to this claim.  38 U.S.C. §§ 5103, 5103A (2017); 38 C.F.R. § 3.159 (2017); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  To the extent that glaucoma with a non-ocular headache is an organic disease of the nervous system, it is a chronic disease for which service connection may be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Turning to the facts in this case, with regard to the presence of a current disability, the Veteran has been diagnosed, for example in a September 2010 examination, with low-tension glaucoma.  With regard to an in-service event or injury, the Veteran has credibly contended, for example in her March 2007 post-deployment questionnaire and during her October 2017 hearing before the undersigned, that she was exposed to fumes and smoke from burning trash and feces during her 2007 deployment to Iraq.  Thus, the evidence shows both that the Veteran experienced an in-service incident and that she has a current glaucoma disability.  

The remaining question, then, is whether the Veteran's glaucoma is related to service.  The Board finds that the credible statements from the Veteran, including those that she offered during his October 2017 hearing before the undersigned, as to the long-standing nature of her glaucoma, present a continuity of symptomatology from his military service to the present.  Furthermore, the Veteran's medical records show that she consistently complained of blurred vision as early as September 2007.  This continuity of symptomatology serves as the necessary nexus between the Veteran's current glaucoma and her active duty service.  

In making this finding, the Board acknowledges that a January 2011 examiner was unable to relate the Veteran's glaucoma to her active duty service.  The Board places relatively little weight in this conclusion because the examiner simply stated that glaucoma was not caused by chemical exposure.  The examiner did not discuss the relevance of the appearance of symptoms of blurred vision within months of the Veteran's return from Iraq.  The Board again notes that the Veteran's credible report of the duration of symptoms alone may form the necessary nexus for service connection, and service connection is accordingly granted.    


ORDER

Service connection for glaucoma and non-ocular headache is granted.




____________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


